Exhibit 10.3

 

GOLF ACADEMY LEASE

 

THIS LEASE (the “Lease”) is made and entered into effective Oct 1, 2010 (the
(Effective Date”), by and between MAUI LAND & PINEAPPLE COMPANY, INC., a Hawaii
corporation, whose address is P.O. Box 187, Kahului, Hawaii 96733-6687,
(“Lessor”) and TY MANAGEMENT CORPORATION, a Hawaii corporation, whose address is
c/o Carlsmith Ball LLP, One Maui Plaza, Suite 400, Wailuku, Hawaii 96793-1086
(“Lessee”);

 

In consideration of the agreements hereinafter set forth, Lessor and Lessee do
hereby agree as follows:

 

1.             Premises.  Lessor does hereby demise and let unto Lessee, and
Lessee does hereby lease and hire from Lessor, that certain building commonly
known as the “Kapalua Golf Academy” which is located on Lot 1C of the Kapalua
Development Subdivision and which is more particularly shown on Exhibit A
attached hereto and incorporated herein by reference, subject, however, to the
encumbrances set forth in said Exhibit A (hereinafter collectively called the
“Premises” or the “Golf Academy”).  The Premises is subject to adjustment as set
forth in Section 6 below.

 

2.             Term; Extension.

 

a.             Term.  This Lease shall be for an initial term (the “Initial
Term”) commencing on the Effective Date and ending on the date (the “Termination
Date”) that is ten (10) years after the Effective Date, unless such term shall
be sooner terminated as hereinafter provided.  The Initial Term and the
Extension Term defined below are sometimes referred to herein as the “Term”.

 

b.             Extension.  Lessor shall notify Lessee at least six (6) months
prior to the expiration of the Initial Term whether or not Lessor intends to
sell or redevelop the Premises after expiration of the Initial Term.  If Lessor
does not intend to sell or redevelop the Premises at the expiration of the
Initial Term, Lessee shall be entitled to extend the term of this Lease for an
additional ten (10) years commencing at the end of the Initial Term (the
“Extension Term”).  The Extension Term shall be on the terms and conditions set
forth in this Lease, except that during the Extension Term (i) Lessor may cancel
this Lease on at least twelve (12) months advance notice if Lessor decides to
redevelop the Premises, and (ii) during the Extension Term Lessee shall pay
Lessor rent for the Premises determined as follows:  Upon Lessor’s notice that
it does not intend to redevelop or sell the Premises at the end of the Initial
Term, Lessor and Lessee shall negotiate in good faith for a period of thirty
(30) days to reach agreement on the rental that shall be payable during the
Extension Term (the “Extension Term Rent”).  The Extension Term Rent shall be a
fair market rent for the Premises and any land subject at that time to the Grant
of Golf Academy Easement between the parties that is dated concurrently herewith
(the “Grant of Golf Academy Easement”) based on its permitted use under this
Lease or said Grant as applicable and not its highest and best use.  If the
parties reach agreement, the Extension Term Rent shall be documented in an
amendment to this Lease.

 

If the parties are unable to reach agreement on the Extension Term Rent within
the 30-day period, either party may send the other notice (“Arbitration Note”)
that it elects to have the Extension Term Rent be determined by arbitration as
follows (the “Arbitration”).  The Arbitration shall be determined by a single
arbitrator mutually selected by the parties.  If the parties fail to agree upon
a single arbitrator within ten (10) days of the Arbitration Notice, either

 

--------------------------------------------------------------------------------


 

party may petition a judge of the Second Circuit Court of the State of Hawaii to
appoint an arbitrator meeting the qualifications of this Section and the person
thus appointed shall determine the Extension Term Rent.  The arbitrator must be
a recognized Hawaii real estate appraiser who is a member of the American
Institute of Real Estate Appraisers (MAI) or Society of Real Estate Appraisers
or any similar appraisal organization and shall have all of the powers and
duties prescribed by Chapter 658A, as amended.  In determining the Extension
Term Rent, the arbitrator must select a fair market rent for the Premises and
any land subject at that time to the Grant of Golf Academy Easement based on its
permitted use under this Lease and said Grant and not its highest and best use,
and the selected rental may be either fixed periodic rents or percentage rent. 
The Arbitration shall commence as soon as practicable after selection of the
arbitrator and the arbitrator’s determination must be issued within sixty (60)
days after his or her selection.  The arbitrator’s determination of decision
shall be final, conclusive and binding upon both parties, subject to the minimum
limitations stated in this Arbitration provision, unless such decision and award
shall be vacated, modified or corrected, all as provided in Chapter 658A, Hawaii
Revised Statutes, as amended.  The cost of such Arbitration shall be borne
equally by the parties, except that each party shall bear its own costs for
attorneys’ fees and witness fees.

 

3.             Quiet Enjoyment.  Upon payment by Lessee of the rent, additional
payments and all other charges to be borne by Lessee as set forth in this Lease,
and upon Lessee’s observance and performance of all of the terms, covenants and
conditions hereinafter contained, Lessee shall peaceably and quietly enjoy the
Premises for the term hereof without hindrance or interruption by Lessor or any
other persons lawfully claiming by, through or under Lessor, except as expressly
provided in this Lease.

 

4.             Rent.  No rent is payable under this Lease during the Initial
Term.  If any other charge or additional rent due hereunder shall not be
received when due, then a late fee in the amount of five percent (5%) of the
amount due which shall be due Lessor from Lessee within ten (10) days of written
demand therefore.

 

5.             Payments and Expenses To Be Borne By Lessee.  Lessee shall pay
the following:

 

a.             Real Property Taxes and Assessments.  Lessee will pay directly to
the taxing authority before delinquency, all real property taxes and assessments
of every description assessed against the Premises that Lessor or Lessee in
respect thereof may be assessed or become liable, whether assessed to or payable
by Lessor or Lessee, during the term of this Lease, pro rated for periods prior
to the Effective Date and as of the Termination Date.  The regular assessment of
real property taxes for the County of Maui’s 2011 fiscal year that is agreed to
be allocable to the Golf Academy is set forth in Schedule 7.1.1(a) of the
Kapalua Bay Golf Academy Sale, Purchase and Escrow dated as of the Effective
Date, between Lessor and Lessee (the “Bay Course PSA”).  For future tax years,
including during the Extension Term, the basis for determining Lessee’s
liability for real property taxes and assessments for the Premises shall be
determined as set forth in Section 3 of the Kapalua Bay Course Closing Agreement
of even date herewith between Lessor and Lessee.

 

b.             Utility Charges and Service.  Lessee will pay, before
delinquency, all charges for potable water, irrigation water, gas, sewer
service, refuse collection, electricity, telephone, cable television, and other
utility and similar charges arising from the use of the Premises.  Unless caused
by the negligence or willful misconduct of Lessor, Lessor shall not be
responsible for any interruption or failure in the supply of any utilities to
the Premises.

 

--------------------------------------------------------------------------------


 

c.             Tax on Lease Payments.  Lessee shall pay to Lessor, as additional
rent, together with each payment of rent or any other payment required hereunder
which is subject to the State of Hawaii general excise tax on gross income, as
it may be amended from time to time, or any successor or similar tax, an amount
which, when added to such rental or other payment (currently 4.166% of each such
payment), shall yield to the Lessor, after deduction of all such tax payable by
Lessor with respect to all such rent and other payments, a net amount equal to
that which Lessor would have realized from such payments had no such tax been
imposed.

 

d.             Other Taxes.  Further Lessee shall be responsible for and shall
pay before delinquency all municipal, state or county taxes assessed during the
term of this Lease against it by reason of the conduct of its business in the
Premises or with respect to personal property of any kind, owned by or placed
in, upon or about the Premises by and/or at the expense of Lessee.

 

e.             Kapalua Resort Association Assessments.  Lessee will pay directly
when due all Kapalua Resort Association dues and assessments payable with
respect to the Premises or the land subject to the Grant of Golf Facilities
Easement of even date herewith which covers certain grounds surrounding and used
in connection with the Golf Academy.

 

6.             Lot 1C-1.  Lessor has applied for approval of a subdivision of
the land on which the Golf Academy is located (the “Subdivision”) into a parcel
identified as Lot 1C-1, containing approximately 25.441 acres (“Lot 1C-1”) and a
parcel identified as Lot 1C-2 (“Lot 1C-2”), as shown on the preliminary plat of
said subdivision dated May 21, 2010, and prepared by Warren S. Unemori
Engineering, Inc.  A map of Lot 1C-1 is attached hereto as Exhibit B.   Lessor
shall not make any material changes to the configuration of Lot 1C-1 without
Lessee’s consent, which shall not be unreasonably withheld (it being
acknowledged that minor adjustments to boundaries and acreages are a normal part
of the subdivision and mapping process, and also that Lot 1C-1 must include all
areas material to the operation of the Golf Academy).  Lessor shall bear all
costs of securing final approval of the Subdivision (“Final Approval”),
including without limitation surveyor and engineering fees, costs of any surveys
or studies that are required as a condition of subdivision approval, and
rollback taxes or assessments, and costs of satisfying with all conditions
imposed on Final Approval, provided that Lessor shall have no obligation to
satisfy unduly burdensome conditions, which for purposes of this Lease shall be
deemed to include conditions (a) that would materially impair the use of Lot
1C-1 for the Golf Academy purposes permitted under this Lease, (b) that
individually or in the aggregate would require Lessor to incur a cost or
liability (such as construction of on-site or off-site infrastructure) in excess
of $250,000.00, (c) that require Lessor to widen, signalize, or add acceleration
or deceleration lanes to Honoapiilani Highway, or (d) require Lessor to make
dedications of land to the State of Hawaii or County of Maui.  In the event any
such unduly burdensome conditions are imposed Lessor may suspend processing of
the Subdivision until such time as the condition is waived, eliminated or
modified so as to not be unduly burdensome.  Upon issuance of Final Approval,
the “Premises” demised by this Lease shall automatically be deemed amended to
include all of Lot 1C-1, as approved by the Final Approval, together with all
buildings and other improvements located thereon, and any rights, easements or
appurtenances belonging to the same or held and enjoyed in connection
therewith.  Upon such approval Lessor and Lessee shall amend the property
descriptions attached as Exhibit A to this Lease and to the recorded memorandum
of this Lease to replace the descriptions with a description of Lot 1C-1,
provided that such amendment shall not affect Lessee’s right to customer use or
certain shared use parking stalls on Lot 1C-2 as provided in Section 10 below. 
Concurrently with that amendment,

 

--------------------------------------------------------------------------------


 

the parties shall amend the Grant of Golf Academy Easement which covers the
grounds surrounding the Golf Academy to release therefrom the lands included
within Lot 1C-1.

 

7.             Acceptance Of Premises.  It is expressly understood and agreed
that, except as set forth in the Bay Course PSA, Lessor has not made any
representation or warranty, express or implied, regarding any aspect of the
Premises including, but not limited to, the implied warranties of
merchantability, fitness for a particular purpose, suitability, habitability,
quality, physical condition, value or profitability, and Lessor hereby disclaims
any and all liability for any and all such representations and warranties except
as set forth in the Bay Course PSA.  Lessee agrees that it has examined and
investigated the Premises prior to the execution of this Lease and that Lessee
has relied solely upon such examinations and investigations and Lessor’s
representations and warranties set forth in the Bay Course PSA in leasing the
Premises.  Without limiting the generality of the foregoing, Lessee acknowledges
that Lessor has made no representation or warranty, express or implied,
concerning the Premises’ compliance with Hazardous Materials Laws except as
provided in the Bay Course PSA.  Lessee acknowledges and agrees that it is
leasing the Premises in its “as is, where is” condition, with all faults, if
any, and subject to termination rights described herein, that except as set
forth in the Bay Course PSA Lessee has assumed all risks regarding all aspects
of the Premises, and the condition thereof, including, without limitation: 
(i) the risk of any physical condition affecting the Premises including, without
limitation, the existence of any Hazardous Materials, the existence of any soils
conditions, or the existence of archeological or historical conditions on the
Premises; (ii) the risk of any damage or loss to the Premises caused by any
means including, without limitations, tsunami, flood, earthquake or volcanic
eruption; and (iii) the risk of use, zoning, habitability, merchantability or
quality of the Premises or the suitability of the Premises for its use.  Except
as otherwise described herein or in the Bay Course PSA, Lessee expressly
releases Lessor from any and all liability and claims that it may have against
Lessor, its successors and assigns with regard to Hazardous Materials hereafter
placed on the Premises by Lessee, and Lessee hereby agrees to indemnify, defend
and hold Lessor harmless from and against any and all claims and demands for
loss or damage, including claims for personal injury, property damage or
wrongful death, arising out of or in connection with a release by Lessee during
the Term of Hazardous Materials in violation of Hazardous Materials Laws
(collectively, “Lessee Hazmat Liability”).  Lessee shall not be responsible for
any Hazardous Materials released in, on, under and about the Premises by Lessor
or its subsidiaries (collectively “Lessor Hazmat Liability”).  Lessor shall be
and remain liable for all, Lessor Hazmat Liability, on, under or about the
Premises, and for all clean-up and remediation thereof.  Lessor shall and does
hereby indemnify, defend and hold harmless Lessee and Lessee’s members,
officers, directors, agents, employees and invitees from and against any and all
claims, lawsuits, liabilities, costs, fees (including reasonable attorney’s
fees) and expenses of every kind and nature relating to or rising from a Lessor
Hazmat Liability.  The provisions of this paragraph 7 shall survive the
termination of this Lease.

 

8.             Use; Continuation of Golf Academy Operations By Lessee.  Prior to
the date of this Lease, the Lessor’s subsidiary Kapalua Land Company, Ltd.
(“KLC”) operated and used the Premises for the operation of a golf school,
driving range, putting greens, miniature golf course, practice facility and
retail store selling golf clubs, bags, and similar equipment, all open to
Kapalua resort guests and members of the public (the “Golf Academy
Operations”).  Lessee shall use and operate the Premises during the Term solely
for one or more of the activities included in the definition of the Golf Academy
Operations and for no other purpose without the prior written consent of Lessor,
which consent may be withheld by Lessor in its sole discretion.  In connection
with Lessee’s use and occupancy of the Premises, Lessee agrees as follows:

 

--------------------------------------------------------------------------------


 

a.             Golf Academy Standard.  Lessee shall operate the Golf Academy in
a standard equal or superior to the standard in which KLC operated the Golf
Academy immediately prior to the Effective Date.   In light of its location at a
major entrance to the Kapalua Resort, Lessee shall throughout the Term maintain
the exterior of the Golf Academy building and the Golf Academy landscaping along
Office Road in substantially the same appearance and condition as existing at
the commencement of this Lease, reasonable wear and tear excepted.

 

b.             Ritz-Carlton Agreement.  Lessee shall, at Lessee’s sole cost and
expense, observe and perform all of the Lessor’s obligations with respect to the
Golf Academy under that certain Second Amended and Restated Golf Course Use
Agreement dated March 27, 2007, as amended, and that certain Signature Events
Agreement dated March 27, 2007 made by and among Lessor, W2005 Kapalua/Gengate
Hotel Realty, L.L.C. and The Ritz-Carlton Hotel Company, L.L.C.

 

c.             Declaration.  Lessee shall, at Lessee’s sole cost and expense,
observe and perform all of the Lessor’s obligations with respect to the Golf
Academy under the Amended and Restated Declaration of Covenants and Restrictions
for the Kapalua Resort dated September 30, 1987, as amended from time to time. 
Any payment obligations of Lessor under such Declaration shall be prorated for
periods prior to the Effective Date and as of the Termination Date based on the
actual number of days in the respective billing periods when such dates occur
and the actual number of days elapsed.

 

d.             Kapalua Club.  Lessee shall observe and perform all of the
obligations applicable to the Golf Academy under that certain Golf Course Use
Agreement (Kapalua Club) of even date herewith.

 

e.             Retail Sales.  The Premises shall not be used for retail sales of
clothes and other merchandise, other than golf clubs, bags and other golf
equipment.

 

9.             Resort Trail.  Lot 1C-1 contains a paved pedestrian trail as
shown on Exhibit B (the “Pedestrian Trail”) that leads from the resort’s
Adventure Center Building to the tunnels beneath Honoapiilani Highway, where the
trail connects to Lessor’s existing and planned trail network on the mauka side
of the highway.  Lessor reserves the non-exclusive right to use the Pedestrian
Trail as a walkway for Kapalua resort owners and guests. Lessor shall be
responsible for maintaining the Pedestrian Trail and may erect signage, gates,
and barriers appropriate to safe trail management.  Lessor shall indemnify,
defend and hold Lessee harmless from and against any claims, losses or
liability, including reasonable attorneys fees and costs, arising from Lessor’s
use or maintenance of the Pedestrian Trail, or the use of the Pedestrian Trail
by third parties pursuant to Lessor’s reservation in this section, except to the
extent such claims, losses or liabilities are the result of Lessee’s gross
negligence or willful misconduct.

 

10.           Shared Use Parking at Village Center Parking Lot.  Lessor agrees
that Lessee’s customers shall have shared use of the existing parking stalls
within the upper parking lot on Lot 1C-2 that is shown on the map attached as
Exhibit D.

 

11.           Other Improvements.  Lessee agrees to pay, as additional rent, a
pro rata share of the cost of any major repair or replacement that Lessor and
Lessee mutually agree should be made to the Golf Academy.  For purposes of this
Section 11,  “major repairs and replacements” shall mean any repair or
replacement costing in excess of $2,500 and the Lessee’s “pro rata

 

--------------------------------------------------------------------------------


 

share” of such repairs or replacements that are made during the Initial Term
shall be calculated by multiplying the cost of the repair or replacement by a
fraction, the numerator of which is the number of years (or portions thereof)
remaining in the Initial Term and the denominator of which is the number of
years of the useful life of any such repair or replacement computed on a
straight-line basis.  For any such repairs or replacements made during the
Extension Term the Lessee’s share shall be determined by mutual agreement of the
parties or, if the parties are unable to reach agreement, by an arbitrator
selected pursuant to Section 2(b) who shall make a final and binding
determination of the Lessee’s share based on then-prevailing custom and practice
under similar leases. Lessor shall pay the balance of such cost, after deducting
Lessee’s share of the same, within thirty (30) days of Lessor’s receipt of
Lessee’s written request for such reimbursement accompanied by such
documentation as may be reasonably requested by Lessor to confirm that the
repairs and replacements have been completed by Lessee free and clear of any
liens for such work.  Any sums not paid by Lessor to Lessee within ten (10) days
of written notice from Lessee that the same is past due shall bear interest from
the date due until paid in full at the rate of twelve percent (12%) per year. 
If Lessee exercises the Extension Term, then on commencement of the Extension
Term Lessee shall pay Lessor the Lessee’s share with respect to the Extension
Term of any repairs or replacements made during the Initial Term, which shall be
determined by mutual agreement or by arbitration as provided above.  If Lessor
exercises its right to terminate this Lease during the Extension Term, Lessor
shall pay to Lessee an amount equal to the portion of Lessee’s share for any
major repairs and replacements attributable to the period after such
termination.

 

12.           Alterations and Improvements.

 

12.1         Lessee Obligations.  Lessee shall not make any alterations,
improvements or additions in or to the Premises, nor make any repairs requiring
any such alteration, improvements or additions, nor install any antennas, trade
fixtures, exterior signs, interior or exterior lighting, plumbing fixtures,
shade or awnings, without the prior written consent of Lessor, which consent
shall not be unreasonably withheld, delayed or conditioned.  As a prerequisite
to any such consent, Lessee shall comply with and/or satisfy each of the
following conditions unless any of such conditions or requirements shall be
waived by Lessor in its sole discretion:

 

a.             Lessee shall obtain Lessor’s approval of Lessee’s construction
contractor(s) and architect who shall be licensed in the State of Hawaii, and
Lessee shall submit complete plans and specifications for such alterations,
improvements or additions to the Lessor for Lessor’s prior written approval.

 

b.             Lessee, or its architect, shall, if plans and specifications are
necessary, deliver to Lessor upon completion of construction a certification
setting forth the total cost of such construction and certifying that such
construction has been completed in compliance with the approved plans and
specifications therefor.

 

c.             Lessee shall furnish Lessor with evidence that all governmental
approvals necessary to commence construction have been obtained, including,
without limiting the generality of the foregoing, a building and/or grading
permit.  Any work, (which is not a Lessor responsibility) not acceptable to any
governmental authority or agency having or exercising jurisdiction over such
work shall be promptly replaced, at Lessee’s sole expense, notwithstanding any
failure by Lessor to object to any such work, and Lessor shall have no
responsibility therefor.

 

--------------------------------------------------------------------------------


 

d.             In addition to any other insurance required under this Lease,
during any construction Lessee and/or its contractor shall maintain such
commercial general liability and other insurance policies as may be reasonably
specified by Lessor, all of which policies shall be reasonably satisfactory to
Lessor in form, content and amount of coverage, insuring Lessor, Lessee and such
other parties as Lessor shall reasonably specify against loss or damage to third
parties or their property from hazards normally insured against in the
construction industry with respect to construction of the type to be undertaken
by Lessee.  Lessee shall deliver to Lessor certificates of insurance certifying
that such insurance is in full force and effect prior to commencing the
construction of any alterations, additions or improvement on the Premises.

 

e.             Lessee shall reimburse Lessor for any expense actually incurred
by Lessor by reason of repair or replacement of faulty work done by Lessee or
its contractors.

 

f.              All work by Lessee shall be diligently and continuously pursued
from the date of its commencement through its completion.  Upon substantial
completion of any construction, Lessee shall publish a “Notice of Completion” as
required under Section 507-43(f) of the Hawaii Revised Statutes and file an
affidavit of publication of said Notice in the Office of the Clerk of the
Circuit Court of the Second Circuit, State of Hawaii, and shall provide a
certified “filed” stamped copy thereof to Lessor.

 

12.2         Lessor Obligations.  Except as otherwise required in this Lease,
any and all capital repairs and replacements approved by Lessor in accordance
with Section 11, or required to comply with laws and legal requirements, will be
made at the sole cost and expense of Lessor (“Lessor Work”).

 

13.           Protection Against Construction Liens.  Lessee shall promptly pay
all contractors and materialmen, and shall keep the Premises free from any liens
or encumbrances arising out of any work performed for Lessee, materials
furnished for Lessee or obligations incurred by Lessee.  Lessee agrees to
indemnify, defend and save the Lessor and the Premises harmless from and against
any and all claims for mechanics’, materialmen’s or other liens in connection
with any work by Lessee.  If a mechanics’ or materialmen’s lien shall be filed
against the Premises for, or purporting to be for, labor or material alleged to
have been furnished or to be furnished to or for Lessee, Lessee shall bond
against or discharge said lien within ten (10) days after the filing of the
application for the lien.  If Lessee shall fail to bond against or discharge
said lien as aforesaid, Lessor may pay the amount of such lien or discharge the
same by deposit or by bonding against such lien.  In the event that Lessor shall
discharge such lien as aforesaid, Lessor may require the lienor to prosecute an
appropriate action to enforce such claim, and if said lienor shall prevail in
its claim, Lessor may pay the judgment recovered thereon.  Any amount paid or
expense incurred by Lessor pursuant to this paragraph 13 shall be paid by Lessee
to Lessor upon demand, together with interest thereon from the date of payment
by Lessor at the rate provided in paragraph 39 hereinbelow.

 

14.           Disclaimer.  Notwithstanding anything in this Lease contained to
the contrary, neither Lessor’s approval nor the approval of any architect or
engineer engaged by Lessor of any plans or specifications submitted to Lessor or
such architect or engineer pursuant to the provisions of this Lease shall be
deemed a warranty or other representation on Lessor’s part to any person that
such plans or specifications or the improvements therein described are legal or
structurally safe or sound.

 

15.           Alterations Belonging to Lessor.  All alterations, improvements
and additions to the Premises shall remain for the benefit of the Lessor and
shall not be removed unless

 

--------------------------------------------------------------------------------


 

otherwise consented to in writing by Lessor, and shall be presumed to become an
integral part of said Premises.

 

16.           Waste; Compliance with Law.  Lessee will not make or suffer any
waste or strip of the Premises.  Lessee will not use the Premises or suffer the
same to be used for any purpose or purposes in violation of any condition or
provision of this Lease, or of any law, ordinance or regulation of any public
authority, or of any policy of insurance upon said Premises, or do or permit to
be done any act which will occasion or constitute a ground for cancellation of
any such insurance policy or for any increase in the rate of insurance on said
Premises, and will not commit or suffer to be committed any nuisance upon said
Premises or act which may disturb the quiet enjoyment of others.

 

17.           Prohibited Conduct.  Lessee will not conduct or permit to be
conducted any auction and/or sale by auction on the Premises or any fire sale or
bankruptcy sale.

 

18.           Signs and Advertising.  Lessee will not, without the prior written
approval of Lessor, display, erect, install, paint or place any sign, logo,
emblem, or other advertisement whatsoever in, on or about the exterior of the
Premises.  Lessor acknowledges that the signage on the Premises on the date of
this Lease is approved by Lessor.

 

19.           Liens and Encumbrances.  Lessee will not commit or suffer any act
or neglect whereby said Premises or any improvements thereon, or the estate of
Lessee or the Lessor therein, shall at any time during said term become subject
to any attachment, judgment, lien, charge or encumbrance whatsoever, and will
indemnify and hold the Lessor harmless from all loss, costs and expense,
including attorneys’ fees, with respect thereto.

 

20.           Hazardous Materials.

 

a.             Use of Hazardous Materials.  Except as provided herein, Lessee
shall not cause any Hazardous Material to be brought upon, kept or used in or
about the Premises by Lessee in violation of Hazardous Materials Laws.  Lessee
may use and store on the Premises such items as may be classified as Hazardous
Materials but which are typically used in Golf Academy operations (e.g.
fertilizers, pesticides, herbicides, machinery lubricants, cleaning and
maintenance supplies) provided that the same are used, kept, stored and disposed
of in full compliance with all applicable Hazardous Materials Laws.  If Lessee
breaches the obligations stated in the preceding sentences, or if the presence
of Hazardous Material on the Premises caused by Lessee results in contamination
of the Premises in violation of Hazardous Materials Laws, then Lessee shall
indemnify, defend and hold Lessor harmless from any and all claims, judgments,
damages, penalties, fines, costs, liabilities or losses (including, without
limitation, diminution in value of the Premises, and sums paid in settlement of
claims, attorneys’ fees, consultation fees and expert fees) which arise during
or after the Lease term as a result of such contamination.  This indemnification
of Lessor by Lessee includes, without limitation, costs incurred in connection
with any investigation of site conditions or any clean-up, remedial, removal or
restoration work required by any federal, state or local governmental agency or
political subdivision because of a release of Hazardous Material by Lessee
during the Term.  Without limiting the foregoing, with respect to any Hazardous
Material on the Premises released by Lessee during the Term which results in any
contamination of the Premises in violation of Hazardous Materials Laws, Lessee
shall promptly take all actions at its sole expense as are necessary to comply
with Hazardous Materials Laws.  The foregoing indemnity shall survive the
expiration or earlier termination of this Lease.

 

--------------------------------------------------------------------------------


 

b.             Definitions.  As used herein, the term “Hazardous Material” means
any hazardous or toxic substance, material or waste, including, but not limited
to, those substances, materials and wastes listed in the United States
Department of Transportation Hazardous Materials Table (49 CFR 172.101) or by
the United States Environmental Protection Agency as hazardous substances (40
CFR Part 302) or as defined in the Hawaii Hazardous Waste Law (Haw. Rev. Stat.
Chapter 342J) and amendments thereto, or such substances, materials and wastes
that are or become regulated under any applicable local, state or federal law.

 

c.             Disclosure.  Upon Lessor’s written request, Lessee shall disclose
to Lessor the names and amounts of all Hazardous Material, or any combination
thereof, which were stored, used or disposed of or on the Premises, or which
Lessee intends to store, use or dispose of or on the Premises in the future.

 

d.             Inspection.  Lessor and its agents shall have the right, but not
the duty, to inspect the Premises during normal business hours following 48
hours’ prior written notice to determine whether Lessee is complying with the
provisions of this paragraph 17.  If Lessee is not in compliance with the
provisions of this paragraph 17, Lessor shall have the right to immediately
enter upon the Premises to remedy any contamination caused by Lessee’s failure
to comply notwithstanding any other provision of this Lease.  Lessor shall use
reasonable efforts to minimize interference with Lessee’s business but shall not
be liable for any interference caused thereby.

 

e.             Reports.  To the extent Lessee is required to file any reports
with the United States Environmental Protection Agency or any other federal,
state, city or county agency having jurisdiction over Hazardous Material, Lessee
shall concurrently provide Lessor a copy of such report.

 

21.           Compliance With Disability Access Laws.  Except as otherwise set
forth herein, Lessee hereby covenants and agrees with Lessor that Lessee shall
at all times during the term of this Lease comply with any and all governmental
regulation of the Premises regarding access of disabled persons, including
without limitation, Titles III and V of the Americans with Disabilities Act of
1990, 42 U.S.C. Sec. 12101 et seq. or any other similar federal, state or local
laws or ordinances and the regulations promulgated thereunder (collectively, the
“Disability Access Laws”); provided, however, (a) that Lessee shall only be
required to pay for the costs of any such compliance if required as a result of
any changes to the, or new, Disability Access Laws after the Effective Date, and
the costs of such compliance for conditions existing on the Effective Date will
be the sole responsibility of Lessor.  Unless any such claim concerns the
physical condition of the Premises on the Effective Date or is the result of
Lessor failing to pay for the cost of compliance with Disability Access Laws
relating to conditions existing on the Effective Date, (in which case the
indemnity contained herein will be of Lessee by Lessor), Lessee shall indemnify,
defend and hold Lessor harmless from and against any and all claims and demands
for loss or damage, including claims for discrimination, personal injury,
monetary damage or injunctive relief arising out of or in connection with any
failure or alleged failure of Lessee’s operation of the Premises to comply with
the Disability Access Laws, and Lessee shall reimburse Lessor for all costs and
expense, including reasonable attorneys’ and other professional or consultants’
fees, paid or incurred by Lessor in connection with the defense of any such
claims including, but not limited to, all costs for research regarding
settlement or other preventive measures which Lessor may take prior to the
filing of such action or to attempt to prevent the filing of such an action.

 

--------------------------------------------------------------------------------


 

22.           Repairs and Upkeep by Lessee.  Lessee shall at all times during
the term hereof and at its own expense, keep the Premises in good order,
condition and repair, reasonable wear and tear damage and destruction excepted,
including such repairs, and alterations as may be required by fire insurance
companies, by law, ordinance or regulation of any public authority relating to
the use or occupancy of the Premises or otherwise.  Lessee will, at its own
expense, replace plate glass and other glass in the Premises which may become
damaged or broken.  If Lessee fails to commence repairs required by the terms
hereof to be made by it within ten (10) days after written notice from Lessor of
the necessity therefor and specifying the nature thereof, and if Lessee
thereafter fails to prosecute such work diligently to completion, then Lessor
shall have the right to make or complete and pay for such repairs and bill
Lessee for the cost thereof or to terminate this Lease for breach of covenant in
the event Lessor makes such repairs but Lessee does not pay Lessor pursuant to
paragraph 22 herein.  Lessor shall have the right to enter upon the Premises at
times reasonably established by Lessor and Lessee for the purpose of making such
repairs and to erect any necessary scaffolding or barricades.  Failure on the
part of Lessor to make repairs or alterations as herein provided shall in no
event constitute a breach of this Lease.  That Lessee will keep the Premises,
including any loading or service areas, in a clean, orderly and sanitary
condition and free from obstructions, insects, rodents, vermin and other pests,
and shall store all trash and refuse within the Premises or in areas designated
therefor by Lessor and share in the cost of having the same picked up regularly.

 

23.           Right of Access.  Lessor shall have access at all reasonable times
to the Premises and each and every part thereof for purposes of inspecting same;
making repairs (if Lessor elects to undertake any repairs due to Lessee’s
failure to do so), and Lessor shall be allowed to take all material into and
upon the Premises that may be required therefor without the same constituting an
eviction of Lessee in whole or in part, without the lease rental and other fees
and charges abating and without any liability to Lessee or any loss or
interruption of business of Lessee or any loss of occupation or quiet enjoyment
of the Premises occasioned thereby; posting such notices as it may deem
necessary for its protection or for protection of the Premises; and for the
purpose of showing same to prospective tenants, purchasers, mortgagees, and/or
others.

 

24.           Expenditures by Lessor on Behalf of Lessee.  If Lessor shall make
any expenditure or incur any liability which Lessee is required to make or pay
under this Lease, the amount thereof shall be added to and deemed a part of the
next succeeding payment of rent thereafter falling due, and said amount shall
bear interest at the rate provided in paragraph 39 hereinbelow from the date
paid by Lessor until repaid by Lessee.  Lessor may, at its option and at any
time, terminate this Lease for failure on the part of Lessee to pay such amounts
within thirty (30) days of written notice when due.

 

25.           Indemnity.  Lessee, as a material part of the consideration to
Lessor for this Lease, will and does hereby assume all risk of bodily injury,
wrongful death and/or property damage, business interruption or economic loss
occasioned by any accident, fire or nuisance made or suffered by Lessee or its
officers, directors, agents, employees, contractors, invitees, customers,
sublessees and licensees (herein collectively called “Lessee’s Affiliates”) in
the Premises or resulting from any failure on the part of Lessee to maintain the
Premises in a safe condition, and Lessee hereby waives on its own behalf, and on
behalf of Lessee’s Affiliates, all claims in respect thereof against Lessor and
Lessor’s shareholders, employees, agents, licensees, contractors and invitees
(herein collectively called “Lessor’s Affiliates”) except claims arising from
the acts or omissions of Lessor or Lessor’s Affiliates, and acknowledges that
this assumption of risk by Lessee has been bargained for in determining rent and
other obligations of Lessee under this Lease.  Lessee hereby agrees to indemnify
and save harmless Lessor and

 

--------------------------------------------------------------------------------


 

Lessor’s Affiliates from and against any and all claims for bodily injury,
wrongful death and/or property damage, business interruption and economic loss
by any person (including without limiting the generality of said term, Lessee’s
Affiliates and Lessor’s Affiliates) arising out of, caused by, occasioned by or
resulting from any accident, fire or nuisance in the Premises or Lessee’s
failure to maintain the Premises in accordance with this Agreement, except where
such injury, death or loss is caused by the acts or omissions of Lessor or
Lessor’s Affiliates.  Lessee further agrees to indemnify and save harmless
Lessor, and Lessor’s Affiliates, from and against any and all liability, loss,
costs, charges, fines, penalties, obligations or expenses of whatsoever nature
in connection with any and all claims by or on behalf of any person or persons,
firm or firms, corporation or corporations, arising from the conduct or
management of any work or thing whatsoever done by Lessee or Lessee’s Affiliates
in or about the Premises during the Term, or from any transactions of Lessee
concerning the Premises, and will further indemnify and save Lessor and Lessor’s
Affiliates harmless from any and all claims arising from any breach or default
on the part of Lessee in the performance of any covenant or agreement on the
part of Lessee to be performed pursuant to the terms of this Lease, or arising
from any act on the part of Lessee or Lessee’s Affiliates, and shall reimburse
Lessor and Lessor’s Affiliates for all costs, reasonable attorneys’ fees,
expenses and liabilities incurred in connection with any such claim or any
action or proceeding brought thereon.  Lessee further agrees that in case of any
claim, demand, proceeding, action or cause of action, threatened or actual,
against Lessor or Lessor’s Affiliates resulting from the matters for which
Lessee indemnifies Lessor hereunder, Lessee, upon the written request of Lessor
or any of Lessor’s Affiliates, shall defend Lessor and Lessor’s Affiliates at
Lessee’s expense by counsel reasonably satisfactory to Lessor or Lessor’s
Affiliates, as the case may be.  If Lessor or any of Lessor’s Affiliates does
not request such defense or Lessee does not provide such defense, then Lessee
will reimburse Lessor and Lessor’s Affiliates as aforesaid, and agrees to
cooperate with Lessor and Lessor’s Affiliates in such defense, including, but
not limited to, providing of affidavits and testimony upon request of Lessor or
Lessor’s Affiliates.

 

26.           Assumption of Risk by Lessee.  Lessee, as a material part of the
consideration to Lessor for this Lease, will and hereby does assume all risk of
loss or damage to Lessee’s personal property, machinery, equipment, fixtures,
supplies, merchandise, and other personal property, by whomsoever owned, stored
or placed in, upon or about the Premises, and does hereby agree that Lessor
shall not be responsible for loss or damage to any such property, unless caused
by the willful act or gross neglect of Lessor or Lessor’s Affiliates, and Lessee
waives all claims in respect thereof and acknowledges that this assumption of
risk by Lessee has been bargained for in determining rent and other obligations
of Lessee under this Lease.  Without prejudice to the generality of the
foregoing, Lessor shall not be liable for loss or damage to any property
entrusted to Lessor or Lessor’s Affiliates nor for loss or damage to any
property at any time stored or kept in the Premises, either from rain or from
any other water which may leak, issue or flow from any part thereof, or from the
pipes or plumbing of the same or from any other place or quarter, nor for any
loss or damage to property in the Premises caused by theft, or by accident
involving escalators, or for damage of any character.

 

27.           Property Insurance.

 

a.             In General.  Lessee shall at its own expense and at all times
during the term keep all buildings, improvements, fixtures, and personal
property by whomsoever installed or constructed, now existing or hereafter
erected on the Premises, insured against (i) all of the risks covered by a
standard ISO Commercial Property Special Causes of Loss Form written on a
replacement cost basis, without deduction for depreciation, with an agreed value
endorsement, (ii) a “difference in conditions” policy providing coverage limits
for risk of loss by

 

--------------------------------------------------------------------------------


 

earthquake of $2,500,000 and flood of $2,500,000, (iii) such other hazards or
risks which a prudent businessman would insure against, including plate glass
insurance and business interruption insurance in an amount sufficient to insure
payment of rent, real property taxes and assessments, insurance and other fixed
costs for not less than twelve (12) months during any interruption of Lessee’s
business on the Premises from any risk covered under (i) and (ii) above, and
(iv) in time of war against war damage, if available at reasonable cost.  This
coverage shall be in an amount equal to the full replacement cost of such
buildings, improvements, fixtures and personal property and shall not have
deductibles in excess of $250,000 AOP and flood, 5% wind, and 5% earthquake. 
Lessee hereby waives any and all rights of subrogation which it may have against
Lessor and any insurance carrier of Lessor.  Such insurance shall contain a
standard mortgagee clause which shall provide that any reference to a mortgagee
in such policy shall mean and include all holders of mortgages of any interests
in the Premises, in their respective order and preference as provided in their
respective mortgages; provide that such insurance as to the interest of any
mortgagee shall not be invalidated by any act or neglect of Lessor, Lessee or
any person claiming by, through, or under any of them; and contain a waiver of
any provision invalidating such mortgagee clause by reason of the failure of any
mortgagee or Lessor, Lessee, or any person claiming by, through, or under any of
them to notify the insurer of any hazardous use or vacancy, any requirement that
any mortgagee pay any premium thereon, or any contribution clause.

 

b.             Use of Insurance Proceeds.  In case the buildings, improvements
or fixtures required to be insured in subparagraph 27.a above or any part
thereof shall be destroyed or damaged by fire or such other casualty required to
be insured against, then and as often as the same shall happen, all proceeds of
such insurance, including the interest therein of Lessor and the interest
therein of Lessee shall be made available for and used with all reasonable
dispatch by Lessee in rebuilding, repairing, replacing or otherwise reinstating
the buildings, improvements or fixtures so destroyed or damaged in a good and
substantial manner according to the plan and elevation thereof or according to
such modified plan for the same or substitute buildings, improvements or
fixtures as shall be approved in writing by the Lessor in accordance with
paragraphs 12 and 13 above.  If the available insurance proceeds shall be
insufficient for rebuilding, repairing, replacing or otherwise reinstating such
buildings, improvements or fixtures in the manner provided in this paragraph
above, then Lessor shall provide the balance of all funds required to completely
rebuild, repair, replace or otherwise reinstate such buildings, improvements or
fixtures; provided, however, that Lessee shall be responsible for any deductible
amounts or self-insured retentions and if Lessee fails to carry the types and
amounts of insurance required by Section 27(a), then Lessee shall be responsible
for any shortfall.

 

28.           Liability Insurance.

 

a.             In General.  Lessee shall maintain at its own expense during the
term a policy or policies of “commercial general liability” insurance on an
“occurrence” basis including coverage for bodily injury and property damage,
personal injury and medical payments, naming Lessor as an additional insured
thereunder, with limits not less than those set forth in subparagraph 28.b
below.  The commercial general liability insurance shall specifically cover
blanket contractual liability, fire damage legal liability, host liquor
liability if liquor will be sold, serviced or manufactured on the Premises,
personal and advertising liability, medical payments, premises and operations
liability and products/completed operations liability.  Lessee shall
periodically, but not less frequently than annually, reevaluate the scope of the
risks covered and the liability limits of such insurance policies and, if
necessary, increase such coverage or liability limits in order to provide
coverage of risks and liability limits which a prudent businessman

 

--------------------------------------------------------------------------------


 

would provide under similar circumstances.  Lessee shall also increase the
liability limits or the scope of the risks covered by such insurance policies to
such higher levels or such broader scope of risks as Lessor may from time to
time reasonably specify.

 

b.             Coverage Amounts.

 

Minimum Liability Coverage Amounts:

 

(i)            $ 5,000,000 Each Occurrence.

 

(ii)           $ 5,000,000 General Aggregate.

 

(iii)          $ 5,000,000 Products & Completed Operations Aggregate.

 

(iv)          $ 5,000,000 Personal and Advertising Injury.

 

(v)           $ 1,000,000 Fire Damage (any one fire).

 

(vi)          $ 10,000,000 Umbrella Coverage.

 

(vii)         $ 10,000,000 Excess Coverage.

 

29.           Worker’s Compensation and Employer’s Liability Insurance.  Lessee
shall maintain at its own expense during the term of this Lease a policy or
policies of “worker’s compensation” insurance with minimum limits as required by
Hawaii Revised Statutes Title 21, Labor and Industrial Relations, and the
rules and regulations promulgated thereunder, and a policy or policies of
“employer’s liability” insurance with per accident and per disease limits not
less than $5,000,000.00.  Both policies shall be in form and with coverages
satisfactory to and approved by Lessor.  Lessee shall increase the liability
limits or the scope of the risks covered by such insurance policies to such
higher levels or such broader scope of risks as Lessor may from time to time
reasonably specify.

 

30.           Auto Liability Insurance.  Lessee shall maintain at its own
expense during the term of this Lease a policy or policies of “commercial auto
liability” insurance naming Lessor as an additional insured thereunder, in form
and with coverage satisfactory to and approved by Lessor, with a combined single
limit for bodily injury and property damage not less than $5,000,000.00.  The
foregoing coverage may be placed through a combination of primary, umbrella and
excess coverages.  The automobile liability insurance shall specifically cover
all automobiles and other vehicles used by Lessee in connection with its
operations at the Premises, whether owned or non-owned, leased, rented, borrowed
or hired.

 

31.           General Insurance Requirements.

 

a.             Each policy of commercial property insurance and general
liability insurance required in paragraphs 27 and 28 above shall:

 

(1)           name Lessor as an additional insured and provide that the
liability of the insurer thereunder shall not be affected by, and that the
insurer shall not claim, any right of set-off, counterclaim, apportionment,
proration, or contribution by reason of, any other insurance obtained by or for
Lessor, Lessee, or any person claiming by, through, or under any of them;

 

--------------------------------------------------------------------------------


 

(2)           contain no provision relieving the insurer from liability for loss
occurring while the hazard to buildings and personal property is increased,
whether or not within the knowledge or control of, or because of any breach of
warranty or condition or any other act or neglect by Lessor, Lessee, or any
person claiming by, through, or under any of them;

 

(3)           be specifically endorsed to provide that such policy may not be
cancelled except upon the insurer giving at least thirty (30) days’ prior
written notice thereof to Lessor, Lessee, and every mortgagee and other person
having an interest in the Premises who has requested such notice of the insurer;

 

(4)           be written by an insurance company rated A or better,
Class size VII or better, by the Best’s Key Rating Guide, based upon the rating
system in effect on the date this Lease is signed, and in form and with coverage
satisfactory to and approved in writing by Lessor.  In the event that Best’s
changes its rating system or ceases to provide ratings at some later date, then
such insurance company shall have a rating from Best (or some other comparable
rating service if Best’s ceases to provide ratings) comparable to the “A or
better, Class VII or better” requirement of the immediately preceding sentence;
and

 

(5)           be specifically endorsed to provide that they are primary
policies, not contributing with and not in excess of any coverage that Lessor
may carry, notwithstanding anything to the contrary contained in any policies
obtained by Lessor.

 

b.             A certificate of insurance listing all of the required coverages
should be issued for Lessee.

 

32.           Assignment and Subletting.

 

a.             Lessee may, without Lessor’s consent, sublet the Premises to any
golf course operator to which Lessee leases the Kapalua Bay Golf Course (the
“Bay Course”), and may also enter into a management agreement with such an
operator that covers the Golf Academy and the Bay Course.  Any such sublease or
management agreement shall be subject to all of the terms and conditions of this
Lease.

 

b.             If Lessee sells the Bay Course, then concurrently with the close
of that sale Lessee may assign this Lease to the purchaser of the Bay Course
without Lessor’s consent.

 

c.             Except as provided in paragraphs (a) and (b) of this Section 32,
Lessee will not sublet the whole or any part of said Premises or grant any
concession therein, or part with possession of the whole or any part of the
Premises, or assign this Lease or any interest therein (nor may this Lease be
assigned by operation of law) or hypothecate, mortgage or in any way create any
lien on this Lease or the Premises or any interest therein without the consent
in writing of Lessor first being obtained, and any such attempt without the
prior consent in writing of Lessor shall be void for all purposes and Lessor
shall then have the right and option to terminate this Lease as hereinafter
provided.  Lessor may grant or withhold its consent in its sole discretion for
any reason.  It is further agreed that any consent given to any assignment,
hypothecation, transfer of this Lease or parting of possession, or to any
sublease of said Premises or a portion thereof, shall not be construed as a
consent to any other further assignment, hypothecation, transfer, parting of
possession or subletting or as a waiver of Lessor’s right to object to any
assignment, hypothecation, transfer parting of possession, or sublease to which
Lessor’s consent in writing has not been obtained.  It is further agreed that

 

--------------------------------------------------------------------------------


 

Lessee will remain liable in the event of any assignment, mortgage or sublease
for the payment of the rental hereunder and for the observance and performance
of all the terms, covenants and conditions herein contained and on the part of
Lessee to be observed and performed.  Any change in the present ownership or
control of Lessee’s business, directly or indirectly, whether as a result of any
sale of assets, transfer of stock, merger, consolidation or otherwise, shall be
deemed an assignment within the meaning of this provision.

 

33.           [Reserved].

 

34.           Subordination.  Lessee hereby subordinates its rights hereunder to
any encumbrances shown on Exhibit A and to the lien of any mortgage or mortgages
now or hereafter arranged by Lessor, to any bank, insurance company or other
lending institution, against the land and improvements of which the Premises are
a part and/or upon any buildings now on or hereafter placed upon said land, for
all loans or advances made or hereafter to be made upon said security, provided
in every case the mortgagee or mortgagees named in said mortgage or mortgages
shall agree in a written instrument acceptable to Lessee to recognize this Lease
in the event of foreclosure by judicial proceedings or otherwise, if Lessee is
not then in default beyond applicable cure periods.  Lessee hereby agrees to
execute any instruments on a commercially reasonable form necessary or expedient
to carry out the foregoing.

 

35.           Default and Remedies.  If Lessee shall fail to pay said rent or
any part thereof or any other monies which under the provisions of the Lease
Lessee shall be obligated to pay, on or before the dates the same have become
due and payable, no notice being required, demand made, or forfeiture declared,
and such non-payment shall continue for ten (10) days, or fail in any other
respect faithfully to observe or perform any condition or covenant in this Lease
contained and on Lessee’s part to be observed and performed, including Lessee’s
failure to achieve the Golf Academy Standard set forth in paragraph 8.a above,
and any such failure shall continue for thirty (30) days following written
notice from the Lessor to Lessee (or such longer time as is reasonably necessary
so long as Lessee has commenced and is diligently prosecuting the cure); or if
Lessee shall become insolvent or be adjudicated bankrupt; or shall make any
general arrangement or assignment for the benefit of creditors or shall seek
protection under any bankruptcy laws; or permit a lien to attach to the
premises; or abandon the Premises; or suffer this Lease or any estate or
interest hereunder to be taken under any mesne process or any writ of execution;
or any other judicial order, and any such event is not dismissed and cured with
sixty (60) days, then and in any such event:

 

a.             Right of Re-Entry; Termination.  The Lessor may at once enter
into and upon the Premises or any part thereof in the name of whole, and upon or
without such entry at Lessor’s option terminate this Lease, without service of
notice of legal process, and thereupon take possession of the Premises and all
improvements thereon, and thereby become wholly vested with all right, title and
interest of Lessee therein and may expel and remove from said Premises Lessee
and/or those claiming under it, and their effects, all without service of notice
or resort to any legal process and without being deemed guilty of any trespass
or becoming liable for any loss or damage which may be occasioned thereby, and
without prejudice to any other remedy or right of action which the Lessor may
have for collection of arrears of rent for other or preceding breach of covenant
by Lessee.  If this Lease or any short form thereof is recorded or filed of
record in Hawaii, termination may be made effective by Lessor by mailing a
written notice to Lessee or such termination and recording or filing an
affidavit thereof.

 

b.             Summary Possession.  Whether or not Lessor shall have taken any
action above permitted, Lessor may bring an action for summary possession in
case of such

 

--------------------------------------------------------------------------------


 

default, and in any such action, service of prior notice or demand is hereby
expressly waived.  Lessor may, at its option, assert its claim for unpaid rent
in such action or may institute a separate action for the recovery of rent.

 

c.             Removal of Persons or Property.  In the event of such resumption
of possession under this Lease, whether by summary proceedings or by any other
means, Lessor, or any receiver appointed by a court having jurisdiction, may
dispossess and remove all persons and property from the Premises, and any
property so removed may be stored in any public warehouse or elsewhere at the
cost of and for the account of Lessee, and Lessor shall not be responsible for
the care or safekeeping thereof, and Lessee hereby waives any and all loss,
destruction, and/or damages or injury which may be occasioned in the exercise of
any of the aforesaid acts.

 

d.             Damages, Attorneys’ Fees and Costs.  Lessor may recover from
Lessee all damages, reasonable attorneys’ fees and costs which may have been
incurred by Lessor as a result of any default of Lessee hereunder, including the
expense of recovering possession.

 

e.             Right to Re-let.  Should Lessor elect to reenter for Lessee’s
default, as provided hereinabove, or should it take possession pursuant to legal
proceedings or pursuant to any notice provided for by law, it may either
terminate this Lease or it may, from time to time without terminating this
Lease, and re-let said Premises or any part thereof for such term or terms
(which may be for a term extending beyond the term of this Lease) and at such
rental or rentals and upon such other terms and conditions as Lessor in its sole
discretion may deem advisable; upon each such re letting all rental received by
Lessor from such re-letting shall be applied, first, to the payment of any
indebtedness other than rent due hereunder from Lessee to Lessor; second, to the
payment of any costs and expenses of such re-letting; third, to the payment of
rent due and unpaid hereunder; and the residue, if any, shall be held by Lessor
and applied in payment of future rent as the same may become due and payable
hereunder.  If such rentals received from such re-letting during any month be
less than that to be paid during that month by Lessee hereunder, Lessee shall
pay any such deficiency to Lessor.  Such deficiency shall be calculated and paid
monthly.  Termination may, but need not necessarily, be made effective by the
giving of written notice to Lessee of intention to end the term of this Lease,
specifying a day not earlier than three (3) days thereafter, and upon the giving
of such notice, the term of this Lease and all right, title and interest of
Lessee hereunder shall expire as fully and completely on the day so specified as
if that day were the date herein specifically fixed for the expiration of the
term.  No re-entry or taking possession of said Premises by Lessor shall be
construed as an election on its part to terminate this Lease unless a written
notice of such intention is given to Lessee or unless the termination thereof be
decreed by a court of competent jurisdiction.  Notwithstanding any such
re-letting without termination, Lessor may at any time thereafter elect to
terminate this Lease for such previous default.  Should Lessor at any time
terminate this Lease for Lessee’s default, in addition to any other remedies it
may have, Lessor may recover from Lessee all damages it may incur by reason of
such default, including the cost of recovering possession of the Premises,
reasonable attorneys’ fees, delinquent rent and other charges due through the
date of termination and the discounted present value (computed at 8%) at the
time of such termination of the rent and charges reserved in this Lease for the
remainder of the stated term, all of which amounts shall be immediately due and
payable from Lessee to Lessor.

 

36.           Remedies Cumulative.  The various rights, options, elections and
remedies of Lessor contained in the Lease shall be construed as cumulative and
no one of them as exclusive of any of the other, or of any right or priority
allowed by law.

 

--------------------------------------------------------------------------------


 

37.           Waiver of Breach.  The waiver by the Lessor of any breach of any
term, covenant or condition herein contained shall not be deemed to be a waiver
of any subsequent breach of the same or of any other terms, covenant or
condition herein contained; that the acceptance of rent by the Lessor shall not
be deemed to be a waiver of any of the terms, covenants or conditions of this
Lease, or of the remedies of Lessor herein (including the remedy of forfeiture
of this Lease); that no term, covenant, condition or remedy herein shall be
deemed to be waived by Lessor unless such waiver be in writing by Lessor.

 

38.           Attorneys Fees.  If either party hereto institutes any action or
proceeding in court to enforce any provision hereof or for damages or other
relief by reason of any alleged breach of any provision hereof, the prevailing
party shall be entitled to receive from the losing party all costs, including
reasonable attorneys’ fees.  If any litigation or legal expense incurred by
either party hereto in connection with any litigation commenced by or against
the other party (other than condemnation proceedings) in which it shall without
fault be made by a party, then it will be entitled to recover against the
opposite party all of its costs including reasonable attorneys’ fees.

 

39.           Delinquent Payments.  If any payment or payments called for under
this Lease is not paid on the date due, Lessor shall have the right, without
waiving any breach or default by Lessee or any of its other rights herein, to
demand and receive the unpaid sum together with the interest accrued thereon
from the date of delinquency at the rate of one percent (1%) per month until
paid.

 

40.           No Accord And Satisfaction.  No payment by Lessee or receipt by
Lessor of a lesser amount than the monthly rent herein stipulated shall be
deemed to be other than on account of rents due, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment of rent
be deemed and accord and satisfaction, and Lessor may accept such check or
payment without prejudice to Lessor’s rights to recover the balance of such rent
or other amount or pursue any other remedy in this Lease.  In the event that the
rent or any other monies which are due hereunder by Lessee are delinquent,
Lessor may, upon the receipt of any payments, apply them to any account or
period it shall determine in its discretion.

 

41.           Damage to Premises.  If there is a partial “material” or total
destruction of the Premises and Lessor, in its sole discretion, elects not to
rebuild or repair the same, this Lease shall terminate as of the date of such
destruction upon written notice from Lessor to Lessee of Lessor’s determination
not to rebuild or repair, such notice to be given within thirty (30) days of the
date of such destruction.  In the event of such termination, Lessee shall
forthwith surrender the Premises and shall be relieved of all liability for any
further rental and Lessor shall refund any unearned rent paid in advance by
Lessee and shall be thereby released from any obligation or duty to Lessee. 
Lessee hereby waives any and all claims for damage and shall not be entitled to
any damages for any loss occasioned by any such injury to or destruction of said
Premises or any of Lessee’s property.  As used herein, “material” partial
destruction will mean destruction to a portion of the Premises which will, in
the reasonable opinion of the parties, require 12 months or more to
substantially complete the repair.

 

42.           Condemnation.  In the event the whole or any portion of the
Premises shall be taken or condemned by any duly constituted authority or any
condemnation suit is instituted, Lessee will peaceably surrender and deliver up
to Lessor possession of the portion of the Premises so taken or condemned and
Rent shall be appropriately abated.  In the event of a condemnation of a
nonmaterial part of the Premises, such partial condemnation shall not annul or
void this Lease.  In the event of a condemnation of such part or such form,
shape or reduced

 

--------------------------------------------------------------------------------


 

area as to render the Premises not effectively usable for the purpose for which
the property is demised, or in the event of a condemnation of all of said
Premises, this Lease shall terminate as of the date when the condemning
authority has become entitled to, and does take actual possession of the
property condemned.  In the event of any condemnation, it is understood and
agreed that the Lessor shall be entitled to, and shall receive and retain, any
award made as compensation for or in respect of the land, buildings,
improvements and fixtures actually taken and also any award for or in respect of
damages sustained to the land or portion of the buildings or other improvements
and fixtures not taken by reason of the severance there from of the land and/or
portion of building actually taken.

 

43.           Surrender Upon Termination.  At the expiration of the term or any
extension thereof or any sooner termination of this Lease, Lessee shall quietly
quit and surrender the Premises to Lessor, without notice of any kind, notice
being expressly waived, together with all improvements upon the Premises or
belonging to Lessor, by whomsoever made, in good repair, order and condition,
except for reasonable wear and tear.  Lessee’s obligation to observe and perform
this covenant shall survive the expiration or sooner termination of Lessee’s
rights hereunder.

 

44.           Holding Over of Premises.  If upon termination of the Lease as
herein provided, Lessee withholds possession of the Premises from Lessor from
and after the date of such termination without the written consent of Lessor,
the Lessor shall be entitled to monthly rent equal to $10,000.  The provisions
herein concerning Lessee’s increased liability in the event of wrongful
withholding of the Premises from the Lessor shall not be deemed to be a waiver
of any breach by Lessee of any covenant herein contained or of any of Lessor’s
rights herein, and shall not prejudice any other remedy or right of action which
the Lessor may have for collection of arrears of rent or for other or preceding
breach of covenant by Lessee.  Any holding over after the expiration of the said
term, or any extension or renewal thereof, with the written consent of the
Lessor, shall be construed to be a tenancy from month to month only, and shall
otherwise be on the same terms and conditions herein specified, so far as
applicable.

 

45.           Lessor’s Right to Assign and Transfer Security.  Subject to that
certain Right of First Refusal of even date herewith between Lessor and Lessee
and that certain Right of First Offer of even date herewith between Lessor and
Lessee, Lessor may, without consent of Lessee, sell, assign, mortgage, transfer
or hypothecate all of its right, title and interest in this Lease, in the
improvements constructed on the property demised hereunder, or its interest in
the property of which said Premises is a portion, to the extent of its right,
title, and interest therein.  In the event Lessor proposes to sell, assign,
mortgage, transfer or hypothecate all or any portion of Lessor’s right, title or
interest in this Lease and the prospective purchaser, assignee, mortgagee or
other financial source requires verification of Lessee’s financial condition on
the income and expense of Lessee’s obligations on the Premises, Lessee will
furnish to Lessor, upon request, any and all financial statements or records
reasonably necessary to verify such financial condition and income and expense.

 

46.           Lessor’s Failure to Perform.  Lessor shall not be deemed to be in
default in the performance of any obligation required by it under this Lease
unless and until it has failed to perform such obligation within thirty (30)
days after written notice by Lessee to Lessor, specifying wherein Lessor has
failed to perform such obligation; provided that if the nature of Lessor’s
obligation is such that more than thirty (30) days are required for its
performance, Lessor shall not be in default if Lessor commences to cure the
default within such thirty (30) day period and thereafter diligently prosecutes
the same to completion.  If Lessor fails to cure any

 

--------------------------------------------------------------------------------


 

such default within the time periods so specified, Lessee may perform them on
Lessor’s behalf and deduct the cost therefore from Rent and Additional Rent due
hereunder.

 

47.           Time of Essence.  Time and exact performance are of the essence of
this Lease and all parts and paragraphs thereof.

 

48.           Force Majeure.  In the event that either party hereto shall be
delayed or hindered in or prevented from the performance of any act required
hereunder by reason of strikes, failure of power, restrictive governmental laws
or regulations, governmental action or inaction, riots, insurrection, war or
other reason of a like nature not the fault of the party delayed in performing
work or doing acts required under the terms of this Lease, then performance of
such act shall be excused for the period of the delay and the period for the
performance of such act shall be extended for a period equivalent to the period
of such delay.  It is understood, however, that this provision shall not operate
to excuse Lessee from the prompt payment of rents or any other payments required
by the terms of the Lease.

 

49.           Notices.

 

a.             Generally.  Any and all notices, demands, consents, approvals,
offers, elections and other communications required or permitted under this
Lease shall be deemed adequately given if in writing addressed to the recipient
of the notice at the addresses set forth below (or to such other addresses as
the parties may specify by due notice to the others) and the same shall be
delivered either (i) by hand, (ii) by mail, postage prepaid and registered or
certified with return receipt requested, (iii) by Federal Express or similar
expedited commercial carrier, with all freight charges prepaid, or (iv) by
facsimile transmission or email with a hard copy to follow by Federal Express or
similar expedited commercial carrier.

 

b.             Receipt of Notices.  All notices required or permitted to be sent
hereunder shall be deemed to have been given for all purposes of this Lease upon
the date of acknowledged receipt or upon the date of receipt of refusal. 
Notices or other communications (i) given by mail will be presumed received on
the fifth business day after they are mailed, (ii) given by Federal Express or
similar expedited commercial carrier will be presumed received on the next
business day after they are sent, (iii) given by facsimile transmission will be
presumed received at the time indicated in the recipient’s automatic
acknowledgment, and (iv) given by email will be presumed received on the day the
email is sent.  Whenever under this Agreement a notice is either received on a
day which is not a business day or is required to be delivered on or before a
specific day which is not a business day, the day of receipt or required
delivery shall automatically be extended to the next business day.

 

c.             Addresses.  All such notices shall be addressed:

 

if to Lessor, to:

 

Maui Land & Pineapple Company, Inc.

P.O. Box 187

Kahului, Hawaii  96733-6687

Attention:  Ryan Churchill

Email:  rchurchill@mlpmaui.com

Facsimile:  (808) 669-5454

 

--------------------------------------------------------------------------------


 

with a copy to:

 

Kiefer & Garneau, LLC

444 Hana Highway, Suite 204

Kahului, Hawaii 96732

Attention:  Richard J. Kiefer, Esq.

Email:  RickKiefer@hawaii.rr.com

Telephone:  (808) 871-9700

Facsimile:  (808) 871-6017

 

--------------------------------------------------------------------------------


 

if to Lessee, to:

 

TY Management Corporation

c/o Fast Retailing Co., Ltd.

Midtown Tower

Akasaka 9-7-1, Minato-Ku

Tokyo, 107-6231 Japan

Attention:  Hiroyuki Uchida

Email:  hiroyuki.uchida@fastretailing.com

Telephone:  (81-3) 6865-0040

Facsimile:  (81-3) 6865-0061

 

with a copy to:

 

Carlsmith Ball LLP

One Main Plaza, Suite 400

2200 Main Street, P.O. Box 1086

Wailuku, Maui, HI  96793-1086

Attention:  B. Martin Luna, Esq.

Email:  bml@carlsmith.com

Telephone:  (808) 242-4535

Facsimile:  (808) 244-4974

 

with a copy to:

 

Carlsmith Ball LLP

ASB Tower, Suite 2200

1001 Bishop Street

Honolulu, HI  96813

Attention:  Robert E. Strand, Esq.

Email:  rstrand@carlsmith.com

Telephone:  (808) 523-2525

Facsimile:  (808) 523-0842

 

d.             Address Changes.  By notice given as herein provided, the parties
hereto and their respective successors and assigns shall have the right, from
time to time and at any time during the term of this Lease, to change their
respective addresses effective upon receipt by the other parties of such notice

 

50.           Waiver of Jury Trial and Counterclaims.  Lessor and Lessee hereby
waive trial by jury in any action or proceeding brought by either of the parties
hereto against the other party on any matters whatsoever arising out of or in
any way connected with this Lease, the relationship of landlord and tenant,
Lessee’s use or occupancy of the Premises, and/or any claim of injury or
damage.  To facilitate the resolution of questions of possession, if Lessor
commences any proceedings for summary possession, if for nonpayment of rent or
for any other cause, Lessee will not interpose any counterclaim of whatever
nature or description in any such proceedings.  Lessee shall have the right to
assert such claims in a separate action or actions brought by Lessee.

 

51.           All Agreements are Contained Herein; No Party Deemed Drafter. 
This Lease contains all of the terms, covenants, conditions, stipulations,
agreements and provisions agreed

 

--------------------------------------------------------------------------------


 

upon between the parties hereto in relation to the Premises and this Lease
supersedes and cancels each and every other agreement, promise and/or
negotiation between the parties with reference to the Premises.  Lessor and
Lessee agree that neither party shall be deemed to be the drafter of this Lease
and in the event this Lease is ever construed by a court of law, such court
shall not construe this Lease against either party as the drafter of this Lease.

 

52.           No Increase of Lessee’s Estate.  Lessee hereby waives and
relinquishes any and all rights given to a lessee under Chapter 516 of the
Hawaii Revised Statues (1968), as amended from time to time, or any similar law
which may be enacted at any time during the term giving Lessor the right to
expand Lessee’s leasehold estate under this Lease, which Lessee would not have
under the terms of this Lease in the absence of such chapter or such law, it
being understood and agreed by and between Lessor and Lessee that the provisions
of such chapter or such law shall not apply to this Lease.  Any attempt by
Lessee or any person claiming by or through Lessee to expand its estate under
this Lease pursuant to such chapter or such law shall be a breach of this Lease.

 

53.           Recordation.  This Lease shall not be recorded by Lessor or
Lessee.  Concurrently herewith, a short form memorandum of this Lease in the
form attached as Exhibit C shall be recorded in the Bureau of Conveyances of the
State of Hawaii.

 

54.           Headings.  The paragraph headings are inserted merely for
convenience and are not to be construed as part of this Lease or in any way
affecting it.

 

55.           Severability.  If any provision of this Lease shall be found or
held to be illegal, such illegality shall not affect the remainder of this
Lease, which shall remain in full force and effect.

 

56.           Definitions.  Words in the singular or plural signify both the
plural and singular; the use of any gender shall include all genders; and each
of the terms “or” and “and” has the meaning of the other or both where the
subject matters, sense and context require such construction.

 

57.           Matters Upon Lease Termination.

 

a.             Lease Termination Prorations.  All real property taxes and
utility charges for the Premises shall be prorated for periods prior to the
Effective Date and following the Termination Date based on the actual number of
days in the respective billing periods when such dates occur and the actual
number of days elapsed.  On the Termination Date, Lessee shall deliver to Lessor
cash in the amount of all deposits received by Lessee for the use of the
Premises for periods following the Termination Date.  Lessee shall reimburse
Lessor each month for any gift cards redeemable at the Golf Academy issued by
Lessee at any time prior to termination of the Lease (including prior to
commencement of the Lease) and accepted for redemption by Lessor within fifteen
(15) days following the last day of the month in which such gift certificate is
accepted for redemption by Lessor.  Any payments received by Lessor each month
with respect to the use of the Premises for periods following the Effective Date
and prior to the Termination Date shall be paid by Lessor to Lessee within
fifteen (15) days following the last day of the month in which the payment is
received; provided, however, that Lessor may offset from any such payments the
outstanding amount of any gift certificates accepted for redemption by Lessor.

 

--------------------------------------------------------------------------------


 

b.             Revenues and Expenses.

 

(1)           All other revenues and expenses for the Golf Academy shall be
allocated between Lessor and Lessee as provided herein, effective as of the end
of the day night audit process, but no later than 5:00 a.m. Hawaiian Time, on
the Termination Date (the “Cutoff Time”), determined in accordance with sound
accounting principles, consistently applied.  Except as otherwise expressly
provided for in this Lease, Lessee shall be entitled to all revenue and shall be
responsible for all expenses for the period of time up to but not including the
Cutoff Time, and Lessor shall be entitled to all revenue and be responsible for
all expenses for the period of time from, after and including the Cutoff Time.

 

(2)           Lessor shall promptly pay and reimburse Lessee for the following: 
(i) petty cash funds and house banks on hand at the Golf Academy as of the
Cutoff Time; (ii) guest ledger balance as of the Cutoff Time; (iii) unexpired
portions of prepaid expenses for all contracts assumed by Lessor, if any, to
include (but not limited to) deposits, dues and memberships, maintenance
agreements, advertising contracts, licensing agreements and software support
agreements; (iv) prepaid amounts of taxes and assessments; (v) prepaid amounts
of city, county and state permit and license fees (if transferable) allocable to
the period following the Cutoff Time and any deposits assumed by Lessor in
connection with any such permits and licenses; and (vi) for all contracts that
are assumed by Landlord upon termination, security deposits paid by Lessee to
outside vendors and suppliers to the Golf Academy (provided such security
deposits remain on deposit for the benefit of Lessor).

 

c.             Reconciliation.  Except as otherwise provided herein, any revenue
or expense amount that cannot be ascertained with certainty as of the
Termination Date shall be prorated on the basis of the parties’ reasonable
estimate of such amount, and shall be the subject of a final proration within
ninety (90) days after Termination Date, or as soon thereafter as a precise
amount can be ascertained.  Lessor shall promptly notify Seller when it becomes
aware that any such actual amount has been ascertained.  Once all revenue and
expense amounts have been ascertained, Lessor shall prepare a final proration
statement which shall be subject to Lessee’s approval.  Upon Lessee’s acceptance
and approval of any such final proration statement, such statement shall be
conclusively deemed to be accurate and final and Lessee and Lessor shall each
make any further adjustments required by such final proration statement.  Lessee
shall be entitled to an accounting from Lessor with respect to any such revenue
and expense amount, which is subject to allocation between Lessor and Lessee.

 

d.             Customer Relation Data.  At Lease termination, Lessee shall
retain one (1) set of customer relationship management (CRM) data for the Golf
Academy.

 

58.           Miscellaneous.  Any agreement hereafter made shall be ineffective
to change, modify, discharge or effect an abandonment of this Lease in whole or
in part unless such agreement is in writing and signed by the party against whom
enforcement of the change, modification, discharge or abandonment is sought. 
The laws of the State of Hawaii shall govern the validity, performance and
enforcement of this Lease.  Any action under or related to this Lease shall be
brought in a court of competent jurisdiction in the State of Hawaii.  The
covenants and conditions herein contained shall, subject to the provisions as to
assignment, apply to and bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Lease effective the day
and year first above written.

 

 

MAUI LAND & PINEAPPLE COMPANY, INC.

 

 

 

 

 

By

/s/ RYAN CHURCHILL

 

 

Name: Ryan Churchill

 

 

Its: President & COO

 

 

 

 

 

 

 

By

/s/ TIM ESAKI

 

 

Name: Tim Esaki

 

 

Its: CFO

 

 

 

 

 

 

Lessor

 

 

 

 

 

TY MANAGEMENT CORPORATION, a
Hawaii corporation

 

 

 

 

 

By

/s/ TADASHI YANAI

 

 

Name: Tadashi Yanai

 

 

Title: President

 

 

 

 

 

 

Lessee

 

--------------------------------------------------------------------------------